                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 06, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                    §
                                                  §
         Plaintiffs,                              §
VS.                                               § CIVIL ACTION NO. 4:20-CV-1115
                                                  §
BRYAN COLLIER, et al,                             §
                                                  §
         Defendants.                              §

                              MEMORANDUM AND ORDER

       Pending before the Court is Defendants’ Opposed Motion to Transfer Case. (Doc. No. 17).

Defendants request that the Court transfer the case back to Judge Kenneth Hoyt or, in the

alternative, place the case back into the Court’s random assignment system. After considering the

Motion and all applicable law, the Court determines that Defendants’ Motion to Transfer Case

must be DENIED.

       The above-captioned case was filed on March 30, 2020. (Doc. No. 1). On the civil cover

sheet, Plaintiffs indicated that this case was related to Cole v. Collier, No. 4:14-cv-1698, a case

currently pending before this Court. (Doc. No. 1-1). The above-captioned case was randomly

assigned to Judge Kenneth Hoyt; by agreement of the judges, the action was transferred to this

Court because of the related case. (Doc. No. 2). Defendants now argue that the above-captioned

case is not related to Cole, so the case should not have been transferred.

       The Southern District of Texas does not define “related cases” in its Local Rules. The Local

Rules merely require parties to “advise the Court of related current or recent litigation” when filing

a new case. S.D. Tex. L.R. 5.2. However, the Local Rules clearly recognize the relevance of

alerting the Court of related litigation, and judges within the Southern District have transferred
related cases accordingly in the interest of judicial economy. See, e.g., LaBlanche v. Ahmad, No.

4:12-cv-2495, 2012 WL 12903951, at *1 (S.D. Tex. Sept. 28, 2012) (denying motion to transfer

case back to original judge because interest in judicial efficiency served when case was transferred

to this Court initially, as it had decided a previous related case). Other courts, as well as both

parties, agree that the practice of assigning related cases to the same judge is in furtherance of the

Court’s interest in judicial economy. See, e.g., Habitat Educ. Ctr., Inc. v. Kimbell, 250 F.R.D. 390,

397 (E.D. Wis. 2008); N.D. Cal. Civ. R. 3-12 (defining related cases as those where there would

be “unduly burdensome duplication of labor and expense” if not heard by same judge); D. Nev.

L.R. 42-1(a)(5) (providing catch-all definition for related cases for any reason that would create

“substantial duplication of labor” if not heard by same judge); see also (Doc. No. 17, at 3–4; Doc.

No. 18, at 1). The denial of a motion to transfer is reviewed for abuse of discretion. See Save Power

Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 949–50 (5th Cir. 1997).

       The examples of local rules from other districts outside of Texas cited by both parties show

that different districts treat the definition of “related cases” differently. See (Doc. No. 17, at 3–4;

Doc. No. 18, at 2–3). Most definitions weigh similar factors—similarity in claims, common issues

of fact, whether the same parties are involved, and the court’s interest in judicial economy. Without

such a definition within the local rules of the Southern District of Texas, the Court declines to

adopt a specific definition from another district. Rather, weighing the Court’s interest in judicial

economy and the ways in which the above-captioned case and Cole are both similar and different,

the Court finds that the above-captioned case is similar enough in important ways to find that the

two cases are related.

       On its face, many facts about the above-captioned case are similar to Cole. Parties agree

that the legal claims are the same—both cases involved conditions of confinement claims under
the Eighth Amendment and the Americans with Disabilities Act (ADA). The parties are also

exceedingly similar. Defendants in both cases are the same Texas Department of Criminal Justice

(TDCJ) officials, plus TDCJ itself. One of the named Plaintiffs in this case, Richard Elvin King,

was also a named class representative in Cole. Additionally, the proposed class in the present case

would have a large overlap with the settlement class in Cole, as they both draw from the inmates

currently housed at the Pack Unit.

       The acts and omissions referred to in the Complaint generally post-date the acts and

omissions referred to in Cole. Yet, Cole continues to be active to this day. 1 This Court recently has

had to convene the parties in Cole more than once to consider the Cole Defendants’ failure to abide

by the terms of the Cole settlement. Additionally, even if the events in question here post-date

those in the Cole case, the main issues in both cases are similar. Both cases involve class action

arguments concerning the care that TDCJ is required to provide to inmates at the Pack Unit, a

population that is overwhelmingly aging and infirm, in the face of extreme conditions. Given this

overarching similarity in the two cases, knowledge that this Court has gained over the course of

four years of active litigation and two years of settlement enforcement will serve the Court’s

interest in judicial economy. Defendants are correct in stating that the transferring of related cases

is not intended to foster judicial specialization; indeed, the Court does not wish to become a

“special master” for all conditions of confinement claims arising out of the Pack Unit. Additionally,

Defendants are correct in stating that other judges have presided over cases involving individual




1
  Defendants argue that, because Cole was settled and thus, is no longer pending, the Court cannot
take on a case that is related to Cole. However, the Court finds no authority that bars judges from
taking on cases related to prior cases that are closed or no longer pending. Additionally, Defendants’
argument that enforcement of a settlement agreement does not turn on the Eighth Amendment or
the ADA is equally unavailing, as it overlooks the underlying claims that were argued for four
years before this Court before the settlement agreement was approved.
inmates housed in the Pack Unit. However, there is clear value in transferring multiple complex

prison-related cases before the same judge. For example, at the beginning of the Cole litigation,

the Cole Defendants agreed that other pending litigation involving other TDCJ prisons should be

consolidated before this Court. See, e.g., Order to Sever, McCollum v. Livingston, No. 14-cv-3253

(N.D. Tex. Nov. 10, 2014), ECF No. 215; Order Granting Joint Motion to Transfer Venue, Webb

v. Livingston, No. 14-cv-3302 (E.D. Tex. Nov. 17, 2014), ECF No. 197; Order Granting Joint

Motion to Transfer Venue, Hinojosa v. Livingston, No. 14-cv-3311 (S.D. Tex. Nov. 18, 2014),

ECF 92; Order Granting Joint Motion to Transfer Venue, Togonidze v. Livingston, No. 14-cv-3324

(E.D. Tex. Nov. 17, 2014), ECF No. 63; Order Granting Joint Motion to Transfer Venue, Adams

v. Livingston, No. 14-cv-3326 (E.D. Tex. Nov. 17, 2014), ECF No. 85. Thus, the Cole Defendants

understood the need for one judge to handle these related cases.

       The knowledge that the Court has gained from presiding over the Cole class action for

almost six years is complex and specialized, and especially relevant in this case in particular:

   •   The Court is familiar with the medical conditions that many of the inmates at Pack Unit

       have, and the vulnerabilities that come with those conditions.

   •   The Court is familiar with the living arrangements, eating arrangements, medical services,

       respite areas, and other aspects of the Pack Unit. Given that relief sought in the present

       case involves the movement and housing of inmates within the Pack Unit, this Court’s

       familiarity and personal knowledge of the physical layout and daily operations of the Pack

       Unit will allow the present case to proceed expeditiously and help ensure that relief is both

       effective and not unnecessarily burdensome for all parties.

   •   The Court has visited the Pack Unit in person. In light of the current circumstances, no one

       is able to make a similar visit in the foreseeable future. Active Alerts: Visitation, Tex. Dept.
       Crim. Just. (Mar. 13, 2020), https://www.tdcj.texas.gov/alert/index.html#visitation.

       Although Defendants argue that other judges are equally capable of reading maps and floor

       plans, (Doc. No. 19, at 4), the Cole litigation and the ensuing settlement enforcement

       proceedings have shown this Court just how important seeing conditions in person can be

       in assessing the effectiveness of and potential compliance with ordered relief. See, e.g.,

       Cole v. Collier, No. 4:14-cv-1698, 2019 WL 6733002, at *2 (S.D. Tex. Dec. 11, 2019)

       (noting class counsel’s discovery, upon physical inspection, that thermostats in the LeBlanc

       Unit were mounted inside air conditioning components, making them nearly impossible to

       monitor).

   •   The Court remains actively involved in enforcing TDCJ’s compliance with the terms and

       conditions of the settlement agreement in Cole. The substantive relief ordered in Cole

       significantly overlaps with the substantive relief sought in this case. For example, if Pack

       Unit inmates are to be moved to other units for treatment of the COVID-19 virus, those

       inmates will still be entitled to the terms and conditions of the Cole settlement. As COVID-

       19 infections inevitably spread through TDCJ’s prison population and as April 15th, the

       date on which TDCJ’s obligations regarding air conditioning for the Cole class members

       begin each year, quickly approaches, potential relief in this case will likely become

       intermingled with TDCJ’s obligations under the Cole settlement and could potentially

       complicate TDCJ’s ability to properly abide by all court-imposed obligations. The Court’s

       knowledge of TDCJ’s obligations under the Cole settlement further enhance the judicial

       economy of keeping the present case before this Court.

       Reasonable people could disagree about how much time it would take another judge to

access and absorb the voluminous information that was developed in the nearly six years that this
Court has devoted to the Cole case and related cases. But, in the midst of a pandemic, when

hundreds are dying each day, there is not time for even a short delay, if it can be avoided.

       Because the present case is similar to Cole in terms of parties, facilities, claims, potential

class members, and potential relief, and because the Court’s previous experience with the Cole

case furthers judicial economy in adjudicating this case, the Court finds that the above-captioned

case is related to Cole v. Collier, 4:14-cv-1698. The Court therefore DENIES Defendant’s Motion

to Transfer Case.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on the 6th day of April, 2020.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
